Citation Nr: 0531655	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-01 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an initial evaluation greater than 10 percent 
for inactive tuberculosis, with residual scarring and 
bronchitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from February 1987 to July 
1992.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a decision rendered by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), that, in pertinent part, granted 
service connection for inactive tuberculosis and assigned a 
10 percent disability evaluation.  The appellant indicated 
disagreement with that disability evaluation assigned, and, 
after being furnished a statement of the case, filed a 
substantive appeal.  

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected residuals of 
inactive tuberculosis, the Board has characterized this issue 
in accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not to 
be construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.

In March 2005 the Board remanded the matter for additional 
development.  In July 2005, and upon substantial completion 
of the requested development, the RO issued a Supplemental 
Statement Of the Case in which it continued the denial of the 
claim for a higher initial rating.  


FINDINGS OF FACT

1.  The veteran's tuberculosis is inactive and results in 
bronchitis, mild obstructive disease, and requires the daily 
use of Albuterol and Atrovent.  

2.  Pulmonary function testing did not show forced expiratory 
volume in one second (FEV-1) of 56 to 70 percent of predicted 
value or a ratio of FEV-1 to forced vital capacity (FVC) of 
between 56 to 70 percent, or DLCO (SB) of 56-65 percent of 
predicted value.  

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for inactive tuberculosis, with residual scarring and 
bronchitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.3, 4.7 and 
4.97, Diagnostic Codes 6600, 6731 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

As noted above, the veteran's notice of disagreement with the 
evaluation assigned for inactive tuberculosis flowed from his 
claim for service connection.  Such issues are referred to as 
"downstream" issues.  The Secretary has determined that, 
generally, additional VCAA notice is not required prior to 
the adjudication of such so called downstream issues.  
VAOPGCPREC 8-2003 (December 22, 2003); but see Huston v. 
Principi, 17 Vet. App. 195, 201-02 (2003).  The Board notes, 
however, that the Secretary's determination is conditioned 
upon VCAA notice having been provided in response to the 
original claim for benefit.  

In the present case, the veteran submitted his claim for 
service connection for residuals of tuberculosis in August 
2000.  In a November 2000 letter, the RO advised the 
appellant of the types of evidence that he needed to send to 
VA in order to substantiate the claim, as well as the types 
of evidence VA would assist in obtaining.  Specifically, he 
was advised to identify evidence showing that residuals of 
tuberculosis were incurred during service.  

Following the grant of service connection, the RO provided 
additional letters, particularly in January 2004 and March 
2005.  These letters advised the veteran to identify, or to 
submit evidence showing that inactive tuberculosis had 
increased in severity.  He was advised that the RO would 
obtain any VA records or other identified medical treatment 
records.  Furthermore, the RO specifically requested that the 
veteran provide it with or identify any other additional 
evidence that could help substantiate the claim, including 
complete authorizations to obtain VA and private medical 
evidence.  Finally, the letters advised the veteran of the 
evidence it had received in connection with the claim.  

For the above reasons, the Board finds that the RO's notices 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice); and 38 U.S.C. A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified medical treatment 
through Lynchburg General Hospital.  The RO has obtained the 
identified records.  Moreover, the veteran was afforded VA 
examinations in November 2000 and April 2005.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background

The veteran's service medical records reflect that he was 
diagnosed with active tuberculosis in 1990.  Following a 
course of treatment, the disease was inactive.  

In August 2000, the veteran claimed entitlement to service 
connection for residuals of tuberculosis.  He was afforded a 
VA examination in November 2000.  Therein, the veteran 
complained that he had night sweats and occasional wheezing.  
A physical examination revealed wheezing throughout all lung 
fields.  There were no rhonchi.  The examiner noted that the 
veteran had bronchitis and obstructive disease as a residual 
of his active tuberculosis during service.  

Pulmonary function tests showed a postbronchodilator forced 
vital capacity (FVC) of 4.15 liters, a forced expiratory 
volume in one second (FEV1) of 3.33 liters, and a FEV1 as 
percentage of FVC of 80 percent of predicted value.  The 
examiner noted that the veteran's effort was "suboptimal".  
The interpretation was suboptimal performance and mild 
obstructive disease.  

In March 2001, the veteran was admitted to Lynchburg General 
Hospital with complaints of night sweats and tingling in his 
toes.  A chest x-ray revealed a 1 1/2 centimeter calcified mass 
at the right lung base, diagnosed as a granuloma.  There was 
some scarring at the right lung apex.  

The veteran underwent an additional VA examination in April 
2005.  The examiner reviewed the veteran's claims file prior 
to the examiner.  Therein, the veteran reported no current 
history of weight loss, night sweats, fever, productive cough 
or fatigue.  He denied any history of dyspnea upon exertion.  
He was on Albuterol and Atrovent four times daily.  He did 
not require oxygen therapy.  There were no periods of 
incapacitation requiring treatment with bed rest.  

Upon physical examination, his lungs were clear to 
auscultation and percussion.  Pulmonary function tests showed 
a postbronchodilator forced vital capacity (FVC) of 76 
percent of predicted value, a forced expiratory volume in one 
second (FEV1) of 72 percent of predicted value, and a FEV1 as 
percentage of FVC of 95 percent of predicted value.  DLCO 
diffusion was 77 percent of predicted value.  The diagnosis 
was chronic obstructive pulmonary disease with bronchodilator 
response.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126. 

In this matter, the veteran's disability is rated as 10 
percent disabling, pursuant to 38 C.F.R. §  4.97, Diagnostic 
Code 6731-6600, indicating a disability manifested by 
inactive tuberculosis and bronchitis.  Diagnostic Code 6731 
pertains to the evaluation of inactive, chronic pulmonary 
tuberculosis.  According to such Diagnostic Code, residuals 
are rated as interstitial lung disease, restrictive lung 
disease, or, when obstructive lung disease is the major 
residual, as chronic bronchitis.  

Chronic bronchitis is evaluated under Diagnostic Code 6600.  
Pursuant to such Diagnostic Code, a10 percent rating is 
warranted when the FEV-1 is 71 to 80 percent predicted, or 
the FEV-1/FVC is 71 to 80 percent, or when the diffusion 
capacity of the lung for carbon monoxide by the single breath 
method DLCO (SB) is 66 to 80 percent predicted.  A 30 percent 
rating is assigned when the FEV-1 is 56 to 70 percent 
predicted, or the FEV-1/FVC is 56 to 70 percent, or the DLCO 
(SB) is 56 to 65 percent predicted.  A 60 percent  rating is 
assigned when the FEV-1 is 40 to 55 percent predicted, or 
FEV-1/FVC is 40 to 55 percent, or the DLCO (SB) is 40 to 55 
percent predicted, or there is a maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).  38 
U.S.C.A. § 4.97, Diagnostic Code 6600 (2005).  

Upon review of the evidence of record, the Board finds that 
an initial disability rating in excess of 10 percent for the 
veteran's residuals of inactive tuberculosis is not 
warranted.  As an initial matter, in March 2005 the Board 
remanded the case to the RO due to questions about the 
adequacy of the August 2000 VA examination.  At such time, 
the Board called into question the veteran's suboptimal 
performance upon pulmonary function testing, as well as the 
absence of DLCO (SB) test results.  Nevertheless, the 
available August 2000 VA pulmonary function test results do 
not warrant an evaluation in excess of 10 percent.  In this 
respect, his FEV-1/FVC ratio of 80 percent corresponds with a 
10 percent evaluation under Diagnostic Code 6600.  

Additionally, pulmonary function test results obtained during 
the April 2005 VA examination do not support an evaluation in 
excess of 10 percent.  It should be noted that the pulmonary 
function testing included the DLCO (SB) results.  
Additionally, it should be noted there was no evidence of 
malingering or suboptimal effort on behalf of the veteran.  
Nevertheless, his FVC score of 76 percent of predicted value, 
FEV1 score of 72 percent of predicted value, FEV1 as 
percentage of FVC score of 95 percent of predicted value, and 
DLCO diffusion of 77 percent of predicted value, were all 
within the parameters of a 10 percent evaluation pursuant to 
Diagnostic Code 6600.  As such, the April 2005 VA examination 
results do not support the assignment of an evaluation in 
excess of 10 percent.  

Finally, the Board has considered whether the veteran's 
residuals of inactive tuberculosis have reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  In this regard, while there is evidence of treatment 
of bronchitis in 2001, the disability has not objectively 
been shown to markedly interfere with employment (i.e., 
beyond that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Hence, the criteria for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for an initial evaluation in 
excess of 10 percent for the veteran's residuals of inactive 
tuberculosis.  At no point during the appeal period does the 
evidence warrant the assignment in of a rating in excess of 
10 percent or warrant the assignment of "staged ratings" 
pursuant to Fenderson, supra.  Accordingly, the record does 
not present an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
See 38 U.S.C.A. § 5107(b).  Hence, the appeal is denied.  

ORDER

In initial rating in excess of 10 percent for inactive 
tuberculosis with residual scarring and bronchitis is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


